Citation Nr: 0417246	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  96-39 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for serous otitis 
media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel
INTRODUCTION

The veteran had active service from February 1951 to May 
1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Washington, District of Columbia 
Regional Office (RO).

The appellant was afforded a hearing before the undersigned 
Veterans Law Judge in February 2004; a transcript of that 
hearing has been associated with the claims folder.

During the appellant's personal hearing, he raised the issue 
of entitlement to service connection for post traumatic 
stress disorder.  This matter is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, the issues now on appeal above are not ripe 
for appellate adjudication.

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) 
codified, in pertinent part, at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and the 
duty to assist.  The VCAA was implemented with the adoption 
of new regulations, in pertinent part, 38 C.F.R. §§ 3.156(a), 
3.159 (2001-2003).  The VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Since the instant claim was under appeal on the 
date of enactment of the VCAA the Board will apply the VCAA 
to this claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans et al v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Based on this 
decision, the Board cannot rectify this problem.

In this case information regarding the VCAA as to the issues 
of entitlement to service connection has not been provided to 
the veteran.  Further, the issues of service connection have 
been denied on the basis that they are not well grounded.  
Adjudication needed as a result of the VCAA has not been 
undertaken.  Therefore, to fully comply with the VCAA, on 
Remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification 
requirements set forth in the new law.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
the duty to notify and the duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, as to 
entitlement to service connection for 
hypertension and serous otitis media.  
The duty to notify includes notice of any 
information or evidence, not previously 
provided to VA that is necessary to 
substantiate the claim.  This notice 
should include a letter outlining the 
provisions of 38 C.F.R. §§ 3.303, 3.307, 
and 3.309(a) and soliciting appropriate 
evidence.  He should be provided an 
opportunity to submit any evidence 
described.  He should also be instructed 
to submit any evidence that he has with 
relation to these claims.  See 38 C.F.R. 
§ 3.159.

2.  After completion of the requested 
development, the RO should review the 
veteran's claims on the merits on the 
basis of all the evidence of record.  If 
the action taken remains adverse to the 
veteran in any way, he and the 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  

The SSOC should include a discussion of 
all evidence received since the last SSOC 
was issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




